Per Curiam.

The petitioner has moved to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing, and for imposition of discipline. The petition set forth four charges of professional misconduct against the respondent. The report concludes that all four charges were sustained.
The first and second charges are that the respondent, as attorney for the sellers of certain real properties, received the sums of $1,200 and $4,000, respectively, to be held by him in escrow and, thereafter, in violation of his obligations as escrowee and attorney, converted the escrow funds to his own use.
In the third charge it was alleged that in the years 1966, 1967 and 1968 the respondent issued numerous checks drawn upon his several bank accounts with the knowledge that there were insufficient funds in the accounts to pay the same.
The fourth charge was that the respondent, who had been retained to prosecute the negligence claims of two clients (husband and wife) for personal and property injuries, had grossly neglected to prosecute the claims and that by reason thereof any recovery by his clients was barred by the Statute of Limitations.
Mr. Justice Heller found that all four charges were supported by the evidence. In fact, although the respondent’s verified answer to petition was a general denial, at the hearing he 11 made full and complete admissions regarding all the charges of misconduct ’ ’.
In our opinion, the charges were fully sustained by the proofs and, accordingly, the- report, finding that the charges were established, should in all respects be confirmed.
The petitioner’s motion to confirm the report should be granted. The respondent should be adjudged guilty of serious professional misconduct and suspended from the practice of law for a period of five years, commencing July 15,1970.
Christ, P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.
Motion granted; report confirmed. Respondent is suspended from the practice of law for a period of five years commencing July 15,1970.